18-14102-mew         Doc 438       Filed 08/02/19 Entered 08/02/19 19:32:51                     Main Document
                                                Pg 1 of 27


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 In re:                                                :       Chapter 11
                                                       :
 Glansaol Holdings Inc., et al.,1                      :       Case No. 18-14102 (MEW)
                                                       :
                                 Debtors.              :       (Jointly Administered)
 ------------------------------------------------------x

               FINDINGS OF FACT, CONCLUSIONS OF LAW AND
          ORDER CONFIRMING THIRD AMENDED JOINT LIQUIDATING
     PLAN OF THE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         The Court having considered (i) the Third Amended Joint Liquidating Plan of the

 Debtors Under Chapter 11 of the Bankruptcy Code, dated June 21, 2019 [Docket No. 368] (as

 the same may be amended, modified and/or supplemented from time to time, the “Plan”); 2 (ii)

 the Third Amended Disclosure Statement for Joint Liquidating Plan of the Debtors Under

 Chapter 11 of the Bankruptcy Code, dated May 21, 2019 [Docket No. 321](the “Third

 Amended Disclosure Statement”); (iii) the Second Amended Joint Liquidating Plan of the

 Debtors Under Chapter 11 of the Bankruptcy Code, dated April 23, 2019 [Docket No. 290](the

 “Second Amended Plan”); (iv) the Second Amended Disclosure Statement for Joint Liquidating

 Plan of the Debtors Under Chapter 11 of the Bankruptcy Code, dated April 23, 2019 [Docket

 No. 291](the “Second Amended Disclosure Statement”); (iv) the Joint Liquidating Plan of the

 Debtors Under Chapter 11 of the Bankruptcy Code, dated March 1, 2019 [Docket No. 223](the

 “Original Plan”); (v) the Disclosure Statement for Joint Liquidating Plan of the Debtors Under



 1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer
         identification number are as follows: Clark’s Botanicals, Inc. (0754); Glansaol Holdings Inc. (9485);
         Glansaol LLC (2012); Glansaol Management LLC (6879); Julep Beauty, Inc. (7984); Laura Geller Beauty,
         LLC (1706); Laura Geller Brands, LLC (7428); and Laura Geller Holdings, LLC (7388).

 2
         All Capitalized terms not defined herein shall have the meanings ascribed them in the Plan or the
         Confirmation Brief (as defined below), as applicable.
18-14102-mew      Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51          Main Document
                                           Pg 2 of 27


 Chapter 11 of the Bankruptcy Code, dated March 1, 2019 [Docket No. 224](the “Disclosure

 Statement,” and, together with the Second Amended Disclosure Statement and the Third

 Amended Disclosure Statement the “Disclosure Statements”); (vi) that certain Order: (A)

 Approving Disclosure Statement; (B) Establishing Date of Confirmation Hearing;

 (C) Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject Plan,

 Including (I) Approving Form and Manner of Solicitation Packages, (II) Approving Form and

 Manner of Notice of the Confirmation Hearing, (III) Establishing Record Date and Approving

 Procedures for Distribution of Solicitation Packages, (IV) Approving Forms of Ballots,

 (V) Establishing Deadline for Receipt of Ballots, and (VI) Approving Procedures for Vote

 Tabulations; (D) Establishing Deadline and Procedures for Filing Objections to Confirmation of

 Plan; and (E) Granting Related Relief, [Docket No. 369], entered by the Court on June 24, 2019

 (the “Disclosure Statement Order”); (vii) the Declaration of Paul Deutch of Omni

 Management Group Regarding Solicitation of Votes and Tabulations of Ballots Cast on the

 Debtors’ Chapter 11 Plan, dated July 24, 2019 [Docket No. 404] (the “Voting Declaration”);

 the Declaration of John P. Madden in Support of Confirmation of the Third Amended Joint

 Liquidating Plan of the Debtors Under Chapter 11 of the Bankruptcy Code (the “Madden

 Declaration”) and the Memorandum of Law in Support of (I) Confirmation of Third Amended

 Joint Liquidating Plan of the Debtors Under Chapter 11 of the Bankruptcy Code; and (II) Reply

 to Objection to the Plan (the “Confirmation Brief”), filed contemporaneously herewith;

 arguments of counsel presented at the confirmation hearing held on August 2, 2019 (“the

 Confirmation Hearing”); and the Court having taken judicial notice of all written and oral

 evidence submitted by the Debtors in connection with the Chapter 11 Cases; and the Court

 having found that due and proper notice has been given with respect to the Confirmation Hearing




                                               -2-
18-14102-mew        Doc 438       Filed 08/02/19 Entered 08/02/19 19:32:51                      Main Document
                                               Pg 3 of 27


 and deadlines and procedures for filing objections to the Plan; and the appearance of all

 interested parties having been duly noted in the record of the Confirmation Hearing; and upon

 the record of the Confirmation Hearing and the Chapter 11 Cases, and after due deliberation

 thereon, and sufficient cause appearing therefor;

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW:3

                                     JURISDICTION AND VENUE

        A.       The Court has jurisdiction over this matter and Chapter 11 Cases pursuant to 28

 U.S.C. §§ 157(a) and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408

 and 1409.

        B.       Approval of the Plan, and approval of the compromises and settlements

 incorporated into the Plan are each core bankruptcy proceedings pursuant to 28 U.S.C.

 § 157(b)(2)(A),(L) and (O). The Court has exclusive jurisdiction to determine whether the Plan

 complies with the applicable provisions of the Bankruptcy Code and should be confirmed, and

 the Court has the constitutional power and authority to enter a final order with respect thereto.

 The Debtors are proper debtors under section 109 of title 11 of the United States Code (the

 “Bankruptcy Code”), and the Debtors are proper proponents of the Plan under section 1121(a)

 of the Bankruptcy Code.

                        VOTING ON PLAN AND THE ORIGINAL PLAN

        C.       As evidenced by the Voting Declaration, votes to accept or reject the Plan have

 been solicited and tabulated fairly, in good faith, and in compliance with the Bankruptcy Code,




 3
        The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
        pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable herein by Rules 7052 and
        9014 of the Federal Rules of Bankruptcy Procedure. To the extent any of the following findings of fact
        constitute conclusions of law, they are adopted as such. To the extent any of the following conclusions of
        law constitute findings of fact, they are adopted as such.



                                                       -3-
18-14102-mew          Doc 438   Filed 08/02/19 Entered 08/02/19 19:32:51            Main Document
                                             Pg 4 of 27


 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the Local Bankruptcy

 Rules for the Southern District of New York (the “Local Rules”), the Disclosure Statement

 Order, the Combined Hearing Order and all applicable non-bankruptcy laws, rules or regulations.

         D.     On July 24, 2019, the Debtors filed the Voting Declaration, which certifies in

 accordance with the voting tabulation procedures approved by the Disclosure Statement Order,

 the Plan has been accepted by the requisite dollar and amount of Claims in impaired Classes

 entitled to vote provided in section 1126 of the Bankruptcy Code. All procedures used to

 tabulate the Ballots were fair, reasonable and complied with the applicable provisions of the

 Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Disclosure Statement Order, the

 Combined Hearing Order, and all other applicable rules, laws and regulations.

         E.     The Debtors have solicited acceptances of the Plan in good faith and in

 compliance with the Disclosure Statement Order and applicable provisions of the Bankruptcy

 Code and Bankruptcy Rules. The Debtors shall not be liable at any time for the violation of any

 applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the

 Plan.

                 THE PLAN COMPLIES WITH STANDARDS FOR
         CONFIRMATION UNDER SECTION 1129 OF THE BANKRUPTCY CODE

         F.     Section 1129(a)(1). The Plan complies with each applicable provision of the

 Bankruptcy Code. In particular, the Plan complies with the requirements of sections 1122 and

 1123 of the Bankruptcy Code as follows:

                (i)      In accordance with section 1122(a) of the Bankruptcy Code, Article III of

 the Plan classifies each Claim against and Interest in the Debtors into a Class containing only

 substantially similar Claims or Interests;




                                                 -4-
18-14102-mew       Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51                 Main Document
                                             Pg 5 of 27


                (ii)    In accordance with section 1123(a)(1) of the Bankruptcy Code, Article III

 of the Plan properly classifies all Claims and Interests that require classification;

                (iii)   In accordance with section 1123(a)(2) of the Bankruptcy Code, Article III

 of the Plan properly specifies each Class of Claims that is not impaired under the Plan;

                (iv)    In accordance with section 1123(a)(3) of the Bankruptcy Code, Sections

 4.04, 4.05, and 4.06 of the Plan properly specify the treatment of each Class of Claims or

 Interests that is impaired under the Plan;

                (v)     In accordance with section 1123(a)(4) of the Bankruptcy Code, the Plan

 provides the same treatment for each Claim or Interest in a particular Class unless the holder of

 such a Claim or Interest agrees to less favorable treatment;

                (vi)    In accordance with section 1123(a)(5) of the Bankruptcy Code, the Plan

 provides adequate means for its implementation, including the provisions regarding the

 management of the Debtors’ assets on or after the Effective Date and means for their ultimate

 liquidation and dissolution; termination of the Debtors’ officers and directors and the

 appointment of the Plan Administrator; the vesting of the Debtors’ assets on and after the

 Effective Date; the authorization of various corporate actions, including the amendment of the

 Debtors’ certificates of incorporation and by-laws; the cancellation of the Debtors’ existing

 securities and agreements; the cancellation of existing security interests; the comprehensive

 settlement of claims and controversies;

                (vii)   In accordance with section 1123(a)(7) of the Bankruptcy Code, the

 provisions of the Plan, including the provisions of Sections 7.01 the Plan, are consistent with the

 interests of creditors and equity security holders and with public policy;




                                                  -5-
18-14102-mew          Doc 438   Filed 08/02/19 Entered 08/02/19 19:32:51            Main Document
                                             Pg 6 of 27


                (viii) In accordance with section 1123(b)(1) of the Bankruptcy Code, Article IV

 of the Plan impairs or leaves unimpaired, as the case may be, each Class of Claims and Interests;

                (ix)     In accordance with section 1123(b)(2) of the Bankruptcy Code, Article X

 of the Plan provides for the assumption or rejection of the Debtors’ executory contracts and

 unexpired leases that have not been previously assumed, assumed and assigned, or rejected

 pursuant to section 365 of the Bankruptcy Code and orders of the Court;

                (x)      In accordance with section 1123(b)(3)(A) of the Bankruptcy Code, the

 Plan incorporates the Global Settlement and adjustment of claims or interests belonging to the

 Debtors and their estates;

                (xi)     In accordance with section 1123(b)(3)(B) of the Bankruptcy Code, Section

 12.10 of the Plan provides that the Debtors, subject to the releases, injunctions and exculpations

 contained in Article XII, will retain and may enforce any rights, claims or Causes of Action,

 right of setoff, or other legal or equitable defense any Debtor may hold against any entity, to the

 extent not expressly released under the Plan; and

                (xii)    In accordance with section 1123(b)(6) of the Bankruptcy Code, the Plan

 includes various additional appropriate provisions that are not inconsistent with applicable

 provisions of the Bankruptcy Code.

        G.      Section 1129(a)(2). The Debtors have complied with all applicable provisions of

 the Bankruptcy Code with respect to the Plan and the solicitation of acceptances or rejections of

 the Plan. In particular, the Plan complies with the requirements of sections 1125 and 1126 of the

 Bankruptcy Code as follows:

                (i)      Persons entitled to receive notice of the Disclosure Statements, the Plan,

 and the Confirmation Hearing have received proper, timely and adequate notice in accordance




                                                  -6-
18-14102-mew       Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51            Main Document
                                            Pg 7 of 27


 with the Disclosure Statement Order, applicable provisions of the Bankruptcy Code and

 Bankruptcy Rules, and have had an opportunity to appear and be heard with respect thereto.

                (ii)    In transmitting the Plan, the Disclosure Statements, the Disclosure

 Statement Order, the Ballots, and related documents and notices in soliciting and tabulating the

 votes on the Plan, the Debtors have complied with the applicable provisions of the Bankruptcy

 Code, including sections 1125 and 1126, the Bankruptcy Rules, applicable non-bankruptcy law,

 and the Disclosure Statement Order.

                (iii)   Written notice of the Confirmation Hearing and the relevant deadlines for

 the submission of Ballots and objections to confirmation of the Plan has been provided

 substantially in the form, within the time, and in accordance with the Bankruptcy Rules and the

 procedures approved and prescribed by this Court in the Disclosure Statement Order, as

 applicable. Such written notice is adequate and sufficient notice of the Plan, the contents of the

 Plan, the Confirmation Hearing, and the opportunity to object to any aspect of the Plan.

                (iv)    Claims in Classes 1 (Prepetition Secured Lender Claims), 2 (Other

 Secured Claims, and 3 (Priority Non-Tax Claims) under the Plan are unimpaired, and such

 Classes are deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

 Code.

                (v)     Claims in Classes 4 (Intercompany Claims) and 6 (Existing Interests)

 under the Plan are impaired, and such Classes are deemed to have rejected the Plan.

                (vi)    All Classes of impaired Claims that were entitled to vote pursuant to the

 Bankruptcy Code, the Bankruptcy Rules, and the Disclosure Statement Order were given the

 opportunity to vote on the Plan (i.e., Class 5 (General Unsecured Claims)). Ballots were

 received from holders of Claims in Class 5.




                                                 -7-
18-14102-mew       Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51           Main Document
                                             Pg 8 of 27


                 (vii)   The Debtors have made a final determination of the validity of, and

 tabulation with respect to, all acceptances and rejections of the Plan by holders of Claims entitled

 to vote, including the amount and number of accepting and rejecting Claims in Class 5 (General

 Unsecured Claims) under the Plan.

                 (viii) Class 5 (General Unsecured Claims) has accepted the Plan by at least two-

 thirds in amount and a majority in number of the Claims in such Class.

        H.       Section 1129(a)(3). The Plan has been proposed in good faith and not by any

 means forbidden by law. In so finding, the Court has considered the totality of the circumstances

 of the Chapter 11 Cases. The Plan is the result of extensive, good faith, arm’s length

 negotiations among the Debtors and certain of their principal constituencies, including the

 Sponsor, the Prepetition Secured Lender and the Committee, and includes a Global Settlement

 with the Committee acting on behalf of all general unsecured creditors. The Debtors believe the

 transactions contemplated in the Plan maximize the value of their estates for all their

 stakeholders.

        The Debtors’ good faith is evident from the record of the Chapter 11 Cases, including the

 Disclosure Statements, the Plan, and the record of the Confirmation Hearing. The Plan achieves

 a fair and appropriate result, consistent with the objectives and purposes of the Bankruptcy Code.

 The Debtors and each of their respective officers, directors, employees, advisors and professionals

 (a) acted in good faith in negotiating, formulating, and proposing, where applicable, the Plan and

 the agreements, compromises, settlements, transactions, and transfers contemplated thereby, and

 (b) will be acting in good faith in proceeding to (i) consummate and implement the Plan and the

 agreements, compromises, settlements, transactions, transfers, and documentation contemplated

 thereby, including the Plan Supplement documents, and (ii) take any actions authorized, directed




                                                 -8-
18-14102-mew       Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51              Main Document
                                            Pg 9 of 27


 or contemplated by this Order or the Plan. Thus, the Plan satisfies the requirements of section

 1129(a)(3) of the Bankruptcy Code.

        I.      Section 1129(a)(4). Except as otherwise provided in the Final DIP Order or the

 Plan, any payment made or to be made by the Debtors for services or for costs and expenses in,

 or in connection with, the Chapter 11 Cases, or in connection with the Plan and incident to the

 Chapter 11 Cases, has been approved by, or is subject to the approval of, this Court as

 reasonable, satisfying the requirements of section 1129(a)(4) of the Bankruptcy Code. Pursuant

 to Section 2.04 of the Plan, and except as otherwise provided herein and in the Plan, all payments

 to be made to Professional Persons or other entities asserting a Fee Claim for services rendered

 before the Effective Date will be subject to review and approval by this Court.

        J.      Section 1129(a)(7). Each holder of an impaired Claim or Interest in each

 impaired Class of Claims or Interests either (a) will, on account of such Claim or Interest, receive

 or retain property under the Plan having a value, as of the Effective Date, that is not less than the

 amount that such holder would have received or retained if the Debtors were liquidated under

 chapter 7 of the Bankruptcy Code on the Effective Date, or (b) has accepted the Plan. See

 Disclosure Statement, Exhibit 2; Madden Declaration ¶¶ 13-15.

        K.      Section 1129(a)(8). The Plan has not been accepted by all impaired Classes of

 Claims and Interests. As of the Voting Deadline, pursuant to section 1126(g) of the Bankruptcy

 Code, holders of Claims and Interests in Classes 4 (Intercompany Claims) and 6 (Existing

 Interests) are conclusively deemed to have rejected the Plan. Nevertheless, the Plan is

 confirmable because it satisfies section 1129(b)(1) of the Bankruptcy Code with respect to such

 non-accepting Classes of Claims and Interests.




                                                  -9-
18-14102-mew       Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51            Main Document
                                            Pg 10 of 27


        L.      Section 1129(a)(9). Except to the extent that the holder of a particular Claim has

 agreed to different treatment, the Plan provides treatment for Administrative Expense Claims,

 Priority Tax Claims, Fee Claims and Priority Non-Tax Claims that is consistent with the

 requirements of section 1129(a)(9) of the Bankruptcy Code.

        M.      Section 1129(a)(10). As evidenced by the Voting Declaration, the Plan has been

 accepted by Class 5 (General Unsecured Claims), determined without including any acceptance

 of the Plan by any insider (as that term is defined in section 101(31) of the Bankruptcy Code),

 which is a Class of impaired Claims that is entitled to vote on the Plan.

        N.      Section 1129(a)(11). The evidence supporting the Plan proffered or adduced by

 the Debtors at, or prior to, or in declarations filled in connection with the Confirmation Hearing

 establish that the Debtors have the wherewithal to pay all Allowed Administrative Expense

 Claims and Priority Claims in full and expect to be able to comply with their financial

 commitments in accordance with the Plan, including in connection with the wind down. Thus,

 the Plan satisfies 1129(a)(11).

        O.      Section 1129(a)(12). Pursuant to Section 2.05 of the Plan, all fees payable

 pursuant to section 1930 of title 28 of the United States Code have been or will be paid.

        P.      Sections 1129(a)(6), 1129(a)(13), 1129(a)(14), 1129(a)(15) and 1129 (a)(16).

 Sections 1129(a)(6), 1129(a)(13), 1129(a)(14), 1129(a)(15) and 1129(a)(16) of the Bankruptcy

 Code do not apply to the Chapter 11 Cases.

        Q.      Section 1129(b). The Plan does not “discriminate unfairly” and is “fair and

 equitable” with respect to Classes 4 (Intercompany Claims) and 6 (Existing Interests) (i.e., the

 Classes that are impaired and are deemed to reject the Plan).




                                                - 10 -
18-14102-mew        Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51                 Main Document
                                             Pg 11 of 27


                        (i)     Unfair Discrimination. The Plan does not discriminate unfairly

 with respect to Claims and Interests in Classes 4 (Intercompany Claims) and 6 (Existing

 Interests), which are being eliminated consensually. The Claims in Class 4 (Intercompany

 Claims) are intercompany claims held by a Debtor or a non-Debtor direct or indirect subsidiary

 or affiliate of Debtor, and the Interests in Class 6 (Existing Interests) are intercompany equity

 interests held by the Parent in one or more of the Debtors and interests held by the Sponsor in the

 Parent. There is a reasonable basis for disparate treatment and separate classification of such

 Claims from the Claims in Class 5 (General Unsecured Claims), and no objections to separate

 classification and disparate treatment have been filed. Further, with respect to Class 6 Interests,

 there is no similarly situated class of interests treated differently under the Plan.

                        (ii)    Fair and Equitable. The Plan is “fair and equitable” with respect to

 each rejecting Class because no Class senior to any rejecting Class is being paid more than in full

 and the Plan does not provide a recovery on account of any Claim or Interest that is junior to

 such rejecting Classes. Thus, the Plan may be confirmed notwithstanding the rejection by

 Classes 4 and 6.

        R.      Section 1129(c). The Plan is the only plan that has been filed in these cases that

 has been found to satisfy the requirements of subsections (a) (other than subsection (a)(8)) and

 (b) of section 1129 of the Bankruptcy Code. Accordingly, the requirements of section 1129(c) of

 the Bankruptcy Code have been satisfied.

        S.      Section 1129(d). No party in interest, including any governmental unit (as

 defined in section 101(27) of the Bankruptcy Code), has requested that the Court deny

 confirmation of the Plan on grounds that the principal purpose of the Plan is the avoidance of

 taxes or the avoidance of the application of section 5 of the Securities Act of 1933. Moreover,




                                                  - 11 -
18-14102-mew         Doc 438    Filed 08/02/19 Entered 08/02/19 19:32:51             Main Document
                                             Pg 12 of 27


 the principal purpose of the Plan is not such avoidance. Accordingly, the Plan satisfies the

 requirements of section 1129(d) of the Bankruptcy Code.

        T.      Satisfaction of Confirmation Requirements. Based on the foregoing, the Plan

 satisfies all the requirements for confirmation set forth in section 1129 of the Bankruptcy Code.

        U.      Retention of Jurisdiction. This Court may properly, and shall, retain jurisdiction

 over, and shall hear and determine the matters set forth in section 1142 of the Bankruptcy Code

 and all matters arising in, arising under, or related to the Chapter 11 Cases as set forth in Article

 XIII of the Plan.

        V.      Post-Confirmation Status Reports and Final Decree. In lieu of the provisions of

 Local Rule 3021-1 of the Southern District of New York Local Bankruptcy Rules, after the entry

 of this Order, the Plan Administrator shall file post-confirmation quarterly status reports with the

 Bankruptcy Court. The Plan Administrator shall file a motion seeking entry of a final decree

 closing the cases as required by Bankruptcy Rule 3022.

                       RELEASES, INJUCTIONS, AND EXCULPATION

        W.      The releases, injunctions and exculpation provisions set forth in Article XII of the

 Plan and the release of claims by and against Jane Park pursuant to the settlement agreement

 reached among the Debtors, the Committee and Ms. Park (the “Jane Park Settlement”)

 constitute good faith compromises and settlements of the matters covered thereby. Such

 compromises and settlements are made in exchange for consideration and are in the best interests

 of the Debtors and their Estates, are fair, equitable, reasonable, and are integral elements of the

 restructuring and resolution of the Chapter 11 Cases in accordance with the Plan. The failure to

 effect the injunction and exculpation provisions described in Article XII of the Plan would

 impair the Debtors’ ability to confirm the Plan. Each of the release, injunction and exculpation




                                                 - 12 -
18-14102-mew          Doc 438    Filed 08/02/19 Entered 08/02/19 19:32:51              Main Document
                                              Pg 13 of 27


 provisions set forth in the Plan:

                         (i)     is within the jurisdiction and judicial power of the Court under 28

 U.S.C. §§ 1334(a), (b) and (d), and 157(a); is an essential means of implementing the Plan

 pursuant to section 1123(a)(5) of the Bankruptcy Code;

                         (ii)    is an integral element of the settlements and transactions

 incorporated into the Plan;

                         (iii)   confers material benefit on, and is in the best interests of, the

 Debtors and their Estates;

                         (iv)    is important to the overall objectives of the Plan to finally resolve

 all Claims among or against the parties in interest in the Chapter 11 Cases with respect to the

 Debtors; and

                         (v)     is consistent with and permitted by sections 105, 1123, 1125(e) and

 1129 of the Bankruptcy Code and applicable law.

 NOW, THEREFORE, IT IS HEREBY ORDERED, that:

                 1.      The Plan is confirmed pursuant to section 1129 of the Bankruptcy Code;

 provided, however, that if there is any conflict between the terms of the Plan and the terms of

 this Order, the terms of this Order shall control; provided further, however, that if there is any

 conflict between the terms of the Plan and the Jane Park Settlement, the terms of the Jane Park

 Settlement shall control. Each provision of the Plan is authorized and approved and shall have

 the same validity, binding effect, and enforceability as every other provision of the Plan. The

 terms of the Plan, as previously modified and as modified by any modifications made at the

 Confirmation Hearing, are incorporated by reference into and are an integral part of this Order.

 The failure specifically to describe, include, or refer to any particular article, section, or




                                                  - 13 -
18-14102-mew          Doc 438   Filed 08/02/19 Entered 08/02/19 19:32:51              Main Document
                                             Pg 14 of 27


 provision of the Plan, Plan Supplement, or any related document in this Order shall not diminish

 or impair the effectiveness of such article, section, or provision, it being the intent of the Court

 that the Plan, the Plan Supplement, and all related documents be approved and confirmed in their

 entirety as if set forth verbatim in this Order.

                 2.      The Effective Date of the Plan shall occur on the first Business Day on

 which all conditions set forth in Section 11.01 of the Plan have been satisfied or waived, the

 occurrence of which shall be subject to the Committee’s consent.

                 3.      Any objections or responses to confirmation of the Plan and any

 reservation of rights contained therein that (a) have not been withdrawn, waived or settled prior

 to the entry of this Order or (b) are not cured by the relief granted herein, are overruled in their

 entirety and on their merits, and all withdrawn objections or responses are deemed withdrawn

 with prejudice.

                 4.      The Plan satisfies the requirements of section 1127(a) of the Bankruptcy

 Code.

                 5.      Any assets of the Debtors shall remain subject to the jurisdiction of this

 Court until the Effective Date.

                 6.      On and after the Effective Date, all property of the Debtors shall be

 managed and administered by the Plan Administrator and the Plan Administrator shall be

 authorized to conduct the Wind Down of the Debtors’ affairs and shall have all powers, authority

 and responsibilities specified in the Plan Documents.

                 7.      DIP Claims shall be treated as set forth in Section 2.01 of the Plan.

                 8.      The Plan provides for the comprehensive settlement of Claims, Interests

 and controversies against the Debtors. The negotiations of such settlements were conducted in




                                                    - 14 -
18-14102-mew         Doc 438    Filed 08/02/19 Entered 08/02/19 19:32:51             Main Document
                                             Pg 15 of 27


 good faith and at arm’s length, and each such settlement benefits the Debtors and their Estates

 and represents a fair, necessary and reasonable compromise of the Claims and Interests held by

 the holders thereof. The terms and conditions of each such compromise and settlement are

 therefore an integral part of the Plan. The settlements, as reflected in the relative distributions

 and recoveries of holders of Claims and Interests under the Plan, are fair and reasonable to the

 Debtors and their Estates and accordingly are approved pursuant to Bankruptcy Rule 9019(a).

 The settlements will save the Debtors and their Estates the costs and expenses of prosecuting

 various disputes, the outcome of which would likely consume substantial resources of the

 Debtors’ Estates and require substantial time to adjudicate. The settlements also have facilitated

 the creation and implementation of the Plan and benefit the estates and the Debtors’ creditors,

 including all holders of Allowed General Unsecured Claims, whose interests were represented by

 the Committee (which is supportive of the Plan and all settlements thereunder).

 A.     Plan Implementation

                9.      In accordance with section 1142 of the Bankruptcy Code, section 303 of

 the Delaware General Corporation Law and any comparable provisions of the business

 corporation law of any other state or foreign law that are applicable, but subject to the occurrence

 of the Effective Date, without further action by the Court or the boards of directors or managers

 or security holders of any Debtor, the Debtors and the Plan Administrator are authorized to: (a)

 take any and all actions necessary or appropriate to implement, effectuate and consummate the

 Plan, this Order and the transactions contemplated thereby or hereby, and including performance

 under any agreement and the Plan Documents and (b) execute, deliver, file and record such

 documents (including the Plan Documents), contracts, instruments, releases, and other

 agreements and documents (collectively, the “Effectuating Documents”) and perform their




                                                 - 15 -
18-14102-mew       Doc 438       Filed 08/02/19 Entered 08/02/19 19:32:51            Main Document
                                              Pg 16 of 27


 obligations thereunder and take such other action as may be necessary to effectuate and further

 evidence the terms and conditions of the Plan. The Effectuating Documents (when and to the

 extent entered into or adopted) shall constitute legal, valid, binding and authorized obligations of

 the respective parties thereto, enforceable in accordance with their terms (without further action

 unless such Effectuating Document otherwise provides).

                10.       This Order shall constitute all approvals and consents required, if any, by

 the laws, rules or regulations of any state or any other governmental authority with respect to the

 implementation or consummation of the Plan and any other acts that may be necessary or

 appropriate for the implementation or consummation of the Plan.

                11.       Each and every U.S. federal, state, commonwealth, local, foreign or other

 governmental agency is directed and authorized to accept for filing and/or recording any and all

 documents and instruments necessary or appropriate to effectuate, implement or consummate the

 transactions contemplated by the Plan and this Order without payment of any stamp tax or

 similar tax imposed by state or local law.

                12.       The consummation of the Plan shall not constitute a change in ownership

 or change in control under any contract or agreement in existence on the Effective Date to which

 any Debtor is a party.

 B.     Executory Contracts

                13.       Pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, all

 executory contracts and unexpired leases of the Debtors not previously rejected by the Debtors

 pursuant to an order of the Bankruptcy Court shall be deemed to be rejected by the Debtors as of

 the Effective Date, except for any executory contract or unexpired lease: (a) that previously has

 been assumed and/or assigned pursuant to an order of the Bankruptcy Court entered prior to the




                                                  - 16 -
18-14102-mew       Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51             Main Document
                                             Pg 17 of 27


 Effective Date; (b) as to which a motion for approval of the assumption and/or assignment of

 such executory contract or unexpired lease has been filed and served prior to the Confirmation

 Date; or (v) that is specifically designated as a contract or lease to be assumed and/or assigned by

 the Debtors.

                14.     Except as otherwise explicitly set forth in the Plan, all Claims, if any,

 arising from the rejection of executory contracts or unexpired leases, if evidenced by a timely

 filed proof of claim, will be treated as General Unsecured Claims. In the event that the rejection

 of an executory contract or unexpired lease by any of the Debtors pursuant to the Plan results in

 damages to the other party or parties to such contract or lease, a Claim for such damages, if not

 evidenced by a timely proof of claim related to such rejection damages, shall be forever barred

 and shall not be enforceable against the Debtors, or their respective Estates, interests in property

 as agents, successors or assigns, unless a proof of claim is timely filed with the Bankruptcy Court

 and served upon counsel for the Debtors on or before the date that is thirty (30) days after the

 effective date of such rejection (which may be the Effective Date, the date on which the Debtors

 reject the applicable contract as provided in Section 10.01 of the Plan, or pursuant to an order of

 the Bankruptcy Court). Unless previously provided by the Debtors, the Debtors shall provide

 notice of the last date to file a Claim arising from the rejection of an executory contract to the

 counterparties of such rejected contracts and leases. Notwithstanding anything contained herein

 or in any other order of the Court entered prior to the date hereof, if an executory contract or

 unexpired lease is or has been rejected by the Debtors, the contract counterparty may not offset

 postpetition amounts owed to the Debtors against such contract counterparty’s rejection damage

 claim.




                                                 - 17 -
18-14102-mew       Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51              Main Document
                                             Pg 18 of 27


 C.     Vesting and Transfer of Assets

                15.     On the Effective Date, all property of the Estates of the Debtors shall vest

 in the Debtors, free and clear of all Claims, Liens, encumbrances, charges, and other interests,

 except as otherwise provided herein or in the Plan including with respect to the rights to receive

 any Distribution thereunder.

 D.     Approval of Injunction, Release and Exculpation Provisions

                16.     The injunction, release and exculpation provisions contained in the Plan,

 including those set forth in Article XII of the Plan, are expressly incorporated into this Order as

 if set forth in full herein and are authorized and approved and shall be immediately effective on

 the Effective Date of the Plan without further order or action on the part of the Court or any other

 party. Notwithstanding anything to the contrary herein or in the Plan, the releases set forth in

 Section 12.06 of the Plan that are granted on behalf of any such Released Party shall be deemed

 to be authorized and approved only to the extent such Released Party is empowered to grant such

 releases on behalf of such applicable Person under applicable non-bankruptcy law.

                17.     Subject to Section 12.06 of the Plan, nothing contained in the Plan or this

 Order shall, as contemplated by Section 12.10 of the Plan, be deemed to be a waiver or

 relinquishment of any rights, claims or Causes of Action, rights of setoff, or other legal or

 equitable defenses that the Debtors had immediately prior to the Effective Date on behalf of the

 Estates or of themselves in accordance with any provision of the Bankruptcy Code or any

 applicable non-bankruptcy law. Subject to Section 12.06 of the Plan, the Debtors shall have,

 retain, reserve, and be entitled to assert all such claims, Causes of Action, rights of setoff, or

 other legal or equitable defenses as fully as if the Chapter 11 Cases had not been commenced,

 and all of the Debtors’ legal and/or equitable rights respecting any Claim left unimpaired may be




                                                  - 18 -
18-14102-mew       Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51             Main Document
                                            Pg 19 of 27


 asserted after the Confirmation Date to the same extent as if the Chapter 11 Cases had not been

 commenced.

                18.     No Person may rely on the absence of a specific reference in the Plan, the

 Disclosure Statements to any Cause of Action against them as any indication that the Debtors

 will not pursue any and all available Causes of Action against such Person. The Debtors

 expressly reserve all rights to prosecute any and all Causes of Action against any Person other

 than the Released Parties, in accordance with the Plan and subject to any applicable defenses of

 any such Persons. From and after the Effective Date, subject to Section 12.06 of the Plan, the

 Debtors and the Plan Administrator, as applicable, shall have the exclusive right, authority and

 discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,

 release, withdraw or litigate to judgment any Cause of Action and to decline to do any of the

 foregoing without further notice to or action, order or approval of the Court in their sole

 discretion and without further order of the Court, in ay court or other tribunal. The Debtors are

 deemed representatives of the Estates for the purpose of prosecuting any claim or Cause of

 Action and any objections to Claims.

 E.     Indemnification Obligations

                19.     Notwithstanding anything to the contrary contained herein or in the Plan,

 the obligation of the Debtors to indemnify and reimburse any Person or entity serving at any time

 on or after the Petition Date as one of its directors, officers or employees by reason of such

 Person’s or entity’s service in such capacity, or as a director, officer or employee of any of the

 Debtors or any other corporation or legal entity, to the extent provided in such Debtor’s

 constituent documents, a written agreement with the Debtor(s), in accordance with any

 applicable law, or any combination of the foregoing, shall survive confirmation of the Plan and




                                                 - 19 -
18-14102-mew       Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51             Main Document
                                             Pg 20 of 27


 the Effective Date and become an obligation of the Debtors solely to the extent of available

 insurance, and not be released, irrespective of whether indemnification or reimbursement is owed

 in connection with an event occurring before, on, or after the Petition Date; provided, that

 nothing in the Plan shall be deemed or construed to require the Debtors to renew or extend such

 policies. Nothing herein or in the Plan shall be construed as the Debtors assuming any obligation

 with respect to any self-insured retention for which the applicable insurer has the ability to assert

 a prepetition Claim against the applicable Debtor in accordance with the order setting the Bar

 Date or other order of the Court. On and after the Effective Date, the coverage under any

 directors’ and officers’ insurance policies in effect on the Petition Date shall not be terminated or

 otherwise reduced by or on behalf of the Debtors, and all directors and officers of the Debtors at

 any time shall be entitled to the full benefits of any such policy for the full term of such policy

 regardless of whether such directors and/or officers remain in such positions after the Effective

 Date.

 F.      Order Binding on All Parties

                20.     Pursuant to section 1141 of the Bankruptcy Code, effective as of the

 Confirmation Date, but subject to the occurrence of the Effective Date, and except as expressly

 provided in the Plan or this Order, the provisions of the Plan (including the Plan Documents and

 the exhibits thereto, and all documents and agreements executed pursuant to, the Plan) and this

 Order shall be binding upon, and inure to the benefit of the Debtors, all holders of Claims and

 Interests, all non-Debtor parties to executory contracts and unexpired leases with any of the

 Debtors and any other party in interest in these Chapter 11 Cases, and their respective successors




                                                 - 20 -
18-14102-mew      Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51           Main Document
                                            Pg 21 of 27


 and assigns.

 G.     Administrative Bar Date

                21.    Except as otherwise provided in the Final DIP Order or Section 2.03 of the

 Plan, requests for payment of Administrative Expense Claims (other than Fee Claims) that arose

 on or after June 29, 2019 must be filed with the Bankruptcy Court and served on the Debtors, the

 Claims Agent and the United States Trustee within thirty (30) days from the date of service of

 notice of the Effective Date. Such proof of Administrative Expense Claim must include at a

 minimum: (i) the name of the applicable Debtor that is purported to be liable for the

 Administrative Expense Claim and if the Administrative Expense Claim is asserted against more

 than one Debtor, the exact amount asserted to be owed by each such Debtor; (ii) the name of the

 holder of the Administrative Expense Claim; (iii) the asserted amount of the Administrative

 Expense Claim; (iv) the basis of the Administrative Expense Claim; and (v) supporting

 documentation for the Administrative Expense Claim. FAILURE TO FILE AND SERVE

 SUCH PROOF OF ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY

 SHALL RESULT IN SUCH CLAIM BEING FOREVER BARRED AND RELEASED.

 H.     Fee Claims

                22.    Any Professional Person seeking allowance by the Bankruptcy Court of a

 Fee Claim shall (i) file with the Bankruptcy Court and serve notice of same on the Debtors and

 the United States Trustee its respective final application for allowance of compensation for

 services rendered and reimbursement of expenses incurred prior to the Effective Date and in

 connection with the preparation and prosecution of such final fee applications, including all

 supporting time-sheets and expense documentation, no later than forty-five (45) calendar days

 after the Effective Date or such other date as may be fixed by the Bankruptcy Court and (ii) if




                                                - 21 -
18-14102-mew       Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51              Main Document
                                             Pg 22 of 27


 granted such an award by the Bankruptcy Court, be paid in full in Cash such amount as awarded

 by the Bankruptcy Court subject to the limitations set forth in Section 2.04 of the Plan (a) no

 later than five (5) Business Days after the date an order is entered with respect to such award or

 (b) upon such other terms as may be mutually agreed upon between such holder of a Fee Claim

 and the Debtors. Objections to Fee Claims, if any, must be filed and served no later than sixty-

 five (65) days after the Effective Date, or such other date as the U.S. Trustee and the Professional

 Person may agree.

                23.     The Debtors shall, pursuant to Section 2.05 of the Plan, pay all

 outstanding U.S. Trustee Fees of a Debtor, together with interest pursuant to 31 U.S.C. § 3717, if

 any, on an ongoing basis on the later of (a) the Effective Date and (b) the date such U.S. Trustee

 Fees become due, until such time as a final decree is entered closing the applicable Chapter 11

 Case, the applicable Chapter 11 Case is converted or dismissed.

 I.     Binding Effect of Prior Orders

                24.     Pursuant to section 1141 of the Bankruptcy Code, effective as of and

 subject to the occurrence of the Effective Date and subject to the terms of the Plan and this

 Order, all prior orders entered in the Chapter 11 Cases, all documents and agreements executed

 by the Debtors as authorized and directed thereunder and all motions or requests for relief by the

 Debtors pending before the Court as of the Effective Date that ultimately are granted shall be

 binding upon and shall inure to the benefit of the Debtors, the Debtors and their respective

 successors and assigns.

 J.     Notice of Confirmation of the Plan

                25.     Pursuant to Bankruptcy Rules 2002(f)(7) and 3020(c)(2), the Debtors are

 directed to serve a notice of the entry of this Order, on all parties that actually received written




                                                  - 22 -
18-14102-mew      Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51            Main Document
                                            Pg 23 of 27


 notice of the Confirmation Hearing and parties to executory contracts no later than ten (10) days

 after the Effective Date; provided, however, that the Debtors shall be obligated to serve the

 Effective Date notice only on the record holders of Claims or Interests as of the Distribution

 Record Date. As soon as practicable after the entry of this Order, the Debtors shall make copies

 of this Order available on their reorganization website.

 K.     Miscellaneous Provisions

                26.     Without the need for a further order or authorization of this Court, but

 subject to the express provisions of this Order, the Debtors shall be authorized and empowered as

 may be necessary to make non-material modifications to the documents filed with the Court,

 including (i) the various documents included in the Plan Supplement and (ii) the Plan only in

 accordance with and subject to Section 14.05 of the Plan. For the avoidance of doubt, the

 evidentiary record for the Confirmation Hearing was closed on August 2, 2019, and the

 evidentiary record shall not be amended, modified or supplemented.

                27.     As of the Effective Date, pursuant to the Plan, the Debtors may wind

 down their business and take such actions as are reasonably necessary or advisable, in their

 business judgment, in connection therewith, free of any restrictions of the Bankruptcy Code or

 Bankruptcy Rules, other than those restrictions expressly imposed by the Plan and this Order.

 Any cash remaining in the Debtors’ wind down accounts after satisfying all obligations required

 to be satisfied in cash under the Plan and upon completion of the wind down shall be distributed

 Pro Rata to holders of Allowed General Unsecured Claims in accordance with the Plan

 Administrator Agreement.




                                                - 23 -
18-14102-mew       Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51             Main Document
                                            Pg 24 of 27


                28.     On the first (1st) Business Date following the Effective Date, the

 Committee shall be dissolved and the Committee, its members, and professionals retained by the

 Committee in accordance with Bankruptcy Code § 1103 shall be deemed released from their

 respective fiduciary obligations, duties, and responsibilities arising from or related to the Chapter

 11 Cases, except with respect to: (i) prosecuting applications for professionals’ compensation or

 reimbursement of expenses incurred as a member of the Committee; (ii) asserting, disputing and

 participating in the resolution of Fee Claims; and (iii) prosecuting or participating in any appeal

 of the Confirmation Order or any request for reconsideration thereof. Upon the conclusion of (i)

 through (iii) above, the Committee shall be immediately dissolved and released. The Professional

 Persons retained by the Committee and the members thereof shall not be entitled to

 compensation or reimbursement of expenses for any services rendered or expenses incurred after

 the first (1st) Business Day on behalf of the Committee following the Effective Date, except for

 services rendered and expenses incurred, as approved by the Court, in connection with: (i)

 prosecuting applications for or objections to professionals’ compensation; (ii) asserting,

 disputing and participating in the resolution of Fee Claims or reimbursement of expenses

 incurred as a member of the Committee; and (iii) prosecuting or participating in any appeal of

 the Confirmation Order or any request for reconsideration thereof.

                29.     This Order (a) is a final order and the period in which an appeal must be

 filed shall commence upon the entry hereof, (b) shall be immediately effective and enforceable

 upon the entry hereof, and (c) for good cause shown, based on the record of the Confirmation

 Hearing, shall not be subject to any stay otherwise applicable under the Bankruptcy Rules,

 including Bankruptcy Rule 3020(e).




                                                 - 24 -
18-14102-mew       Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51             Main Document
                                            Pg 25 of 27


                30.     Any document related to the Plan that refers to a Chapter 11 plan for the

 Debtors other than the Plan confirmed by this Order shall be, and it is, deemed to be modified

 such that the reference to a chapter 11 plan for the Debtors in such document shall mean the Plan

 confirmed by this Order, as appropriate.

                31.     The provisions of this Order, including the findings of fact and

 conclusions of law set forth herein, and the provisions of the Plan are integrated with each other,

 nonseverable, and mutually dependent unless expressly stated by further order of the Court. The

 provisions of the Plan and this Order shall be construed in a manner consistent with each other so

 as to effect the purpose of each; provided, however, that if there is any direct conflict between

 the terms of the Plan and the terms of this Order that cannot be reconciled, then, solely to the

 extent of such conflict, (a) the provisions of this Order shall govern and any such provision of

 this Order shall be deemed a modification of the Plan and shall control and take precedence; and

 (b) as to all other agreements, instruments, or documents, the provisions of the Plan shall govern

 and take precedence (unless otherwise expressly provided for in such agreement, instrument, or

 document).

                32.     Unless otherwise provided in the Plan or in this Order, all injunctions or

 stays in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or

 any order of this Court shall, on the date of entry of this Order, as contemplated by Section 12.03

 of the Plan, remain in full force and effect until the Effective Date. All injunctions or stays

 contained in the Plan or this Order shall remain in full force and effect in accordance with their

 terms.




                                                 - 25 -
18-14102-mew       Doc 438      Filed 08/02/19 Entered 08/02/19 19:32:51              Main Document
                                             Pg 26 of 27


                 33.    Except as otherwise may be provided in the Plan or herein, notice of all

 subsequent pleadings in the Chapter 11 Cases after the Effective Date shall be limited to the

 following parties: (i) the Debtors and their counsel, (ii) the United States Trustee, (iii) the Plan

 Administrator and its counsel; and (iii) any party known to be directly affected by the relief

 sought.

                 34.    If the Plan is revoked or withdrawn pursuant to Section 14.06 of the Plan

 prior to the Effective Date, the Plan shall be deemed null and void.

                 35.    Notwithstanding the entry of this Order, this Court may properly, and

 from and after the Effective Date shall, to the fullest extent as is legally permissible, retain

 exclusive jurisdiction over the Chapter 11 Cases, and all matters arising under, arising out of, or

 related to, the Chapter 11 Cases and the Plan (a) as provided for in Article XIII of the Plan, (b) as

 provided for in this Order, and (c) for the purposes set forth in sections 1127 and 1142 of the

 Bankruptcy Code.

 L.        Resolution of Advanced Distribution Systems’ Objection

                 36.    Notwithstanding anything in this Confirmation Order or the Sale Order to

 the contrary, Advanced Distribution Systems, Inc. (“ADS”) shall have standing to seek to

 enforce the Sale Order, the Asset Purchase Agreement, and all related documents and pleadings

 pertaining to the sale of the Debtors’ assets to AS Beauty LLC, in all respects, including but not

 limited to cure matters, and the Court shall have and retain jurisdiction over any motion,

 litigation, and/or filing made by ADS seeking to enforce any of the aforementioned documents.

                 37.    Notwithstanding anything in this Confirmation Order or the Sale Order to

 the contrary, ADS shall have an allowed administrative expense claim in the amount of




                                                  - 26 -
18-14102-mew      Doc 438     Filed 08/02/19 Entered 08/02/19 19:32:51   Main Document
                                           Pg 27 of 27


 $411,191.36, which shall be paid pursuant to the Plan.


 Dated: August 2, 2019
        New York, New York


                                             s/Michael E. Wiles
                                             THE HONORABLE MICHAEL E. WILES
                                             UNITED STATES BANKRUPTCY JUDGE




                                               - 27 -
